NOT FOR PUBLICATION                     FILED
                        UNITED STATES COURT OF APPEALS                    JUL 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In re: JOSE SOLANO, Jr.,                        No. 20-60039

                   Debtor.                      BAP No. 19-1258

------------------------------
                                                MEMORANDUM*
JOSE R. SOLANO, Jr.,

                   Appellant,

  v.

MAGNUM PROPERTY INVESTMENTS,
LLC; SARINA GOERISCH,

                   Appellees.


In re: JOSE R. SOLANO, Jr.,                     No. 20-60040

                   Debtor.                      BAP No. 19-1259

------------------------------

JOSE R. SOLANO, Jr.,

                   Appellant,

  v.


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
MAGNUM PROPERTY INVESTMENTS,
LLC; et al.,

                Appellees.

                          Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
              Gan, Faris, and Spraker, Bankruptcy Judges, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      In these consolidated appeals, chapter 7 debtor Jose R. Solano, Jr. appeals

pro se from the Bankruptcy Appellate Panel’s (“BAP”) judgments affirming the

bankruptcy court’s orders dismissing Solano’s adversary proceeding and

remanding to state court a separate quiet title action. We have jurisdiction under

28 U.S.C. § 158(d). We review de novo BAP decisions and apply the same

standard of review that the BAP applied to the bankruptcy court’s rulings.

Boyajian v. New Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090 (9th Cir. 2009).

We affirm.

      The bankruptcy court properly dismissed Solano’s adversary proceeding

because Solano failed to allege facts sufficient to state any plausible claims. See




      **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Solano’s request for oral
argument, set forth in the consolidated opening brief, is denied.
                                          2                                    20-60039
                                                                               20-60040
Ashcroft v. Iqbal, 556 U.S. 662, 678, 681 (2009) (to avoid dismissal, “a complaint

must contain sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face” and conclusory allegations are not entitled to be

assumed true (citation and internal quotation marks omitted)); Tracht Gut, LLC v.

L.A. County Treasurer & Tax Collector (In re Tracht Gut, LLC), 836 F.3d 1146,

1150 (9th Cir. 2016) (standard of review); Kearns v. Ford Motor Co., 567 F.3d

1120, 1124-25 (9th Cir. 2009) (discussing heightened pleading standard under

Rule 9(b), which applies to state law claims alleging fraudulent conduct).

      We reject as meritless Solano’s contentions that the bankruptcy court was

required to state findings of fact or conclusions of law in its order of dismissal, see

Fed. R. Civ. P. 52(c); Fed. R. Bankr. P. 7052, or violated his due process rights.

      We do not consider the bankruptcy court’s remand order in light of Solano’s

affirmative waiver of this issue in the consolidated opening brief.

      AFFIRMED.




                                           3                                       20-60039
                                                                                   20-60040